Citation Nr: 1456594	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the RO.

The Veteran testified before the undersigned at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012; the transcript of the hearing is of record.

In September 2013, this matter was remanded for further development.

The Board notes that the Veteran's original claim of service connection was for PTSD.  As the medical evidence demonstrates that he has diagnoses of other psychiatric disorders, to include depression, the issue has been restated as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).


FINDINGS OF FACT

1. There is no diagnosis of PTSD based on a credible supporting evidence of a stressor during the Veteran's period of active service.

2. The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter; nor is any current psychiatric disability shown to be due to an event or incident of his period of active service.  





CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability, to include PTSD and depressive disorder, due to disease or injury that was incurred in or aggravated by service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant letters to the Veteran in June 2009 and April 2010 and the claim was last adjudicated by way of a supplemental statement of the case issued in October 2014.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available service treatment records and post service treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file.  Furthermore, the case was remanded in September 2013, in relevant part, to obtain records, verify the claimed stressor, and to obtain a VA examination and medical opinion to determine whether the Veteran has a current psychiatric disorder, to include PTSD, and if so, whether any such disorder was related to his military service.  

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  Prior to remand, the Veteran was given multiple opportunities to submit information to aid in the verification of his stressor.  By letters, he was informed of the types of information that is helpful and necessary in this regard.

With respect to stressor verification, VA has documented its efforts in the record.  A response received in May 2014 from the US Army Crime Center reflects that there is no record of the Veteran's stressor.  

The Defense Personnel Records Information Retrieval System (DPRIS) researched the US Army historical records that were available and were not able to locate any unit records pertaining to the 3rd Armored Cavalry Regiment, Germany for 1971.  They were not able to document the incident described by the Veteran pertaining to an unnamed soldier killed in a truck accident in that year.  

An October 2014 JSRRC response indicates its inability to verify the soldier's death as described in the stressor.  A VA memorandum/formal finding was issued at that time denoting that the verification of the claimed stressor is futile and therefore VA cannot concede the claimed stressor.  All these efforts were diligently documented in the record.

Finally, an examination in July 2014 was conducted, and medical opinions have been rendered.  The Board finds that there was substantial compliance with the September 2013 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for PTSD and other psychiatric disorders other than PTSD.  

In addition, during the August 2012 hearing, the Veterans Law Judge (VLJ) clarified the issue on appeal, elicited relevant testimony, identified any evidentiary deficits, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Principles and Regulations of Service Connection

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  

In any event, the Veteran's service personnel records and DD Form 214 do not reflect that he received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If PTSD is diagnosed by a medical professional, VA must assume that the diagnosis meets the criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994). 

Effective on July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) ; Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In the present case, the Board finds that the weight of the probative evidence is against the claim, for the reasons set out below.

The Veteran has contended that his current psychiatric disorders, including his PTSD, are related to a stressful and traumatic event in service.  Specifically, the Veteran claims the following stressor: while stationed in Germany in 1971, he witnessed another soldier killed in a truck accident while on temporary duty.

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder, to include on both entrance and separation examinations.

With regards to PTSD, the record reflects positive PTSD screens over the course of several years in the 2000s - for instance, in July 2004, July 2005, April 2010, and November 2011.  A VA mental health treatment note in June 2010 indicates an Axis I diagnosis of PTSD and depression based upon the Veteran's self-reported claimed stressor.

After a complete evaluation and summarization of the Veteran's military and post-military history, and his claimed stressor, the July 2014 VA examination revealed only one mental disorder diagnosis, which was unspecified depressive disorder.  

The examiner found that the Veteran did not have any symptoms attributable to PTSD and included the following remark, "THIS PTSD CASE IS HIGHLY SUSPECT.  This individual was present after the fact of a horrible truck accident.  However it is unlikely that viewing such an accident over 40 years ago would suddenly precipitate an exacerbation of PTSD.  There is no history of or previous mention of PTSD or any akin mental disorder in his medical records prior to this Veteran's . . . [application]."  

As aforementioned, the Veteran has been shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  To this end, VA was not able to corroborate or verify the Veteran's alleged stressors, and a formal finding was issued to this effect after thorough efforts were undertaken.  See supra, Duties to Notify and Assist Section.

The Board recognizes that the record contains a diagnosis of PTSD from the examining physician in June 2010 who accepted the Veteran's self-reported history, to include his claimed in-service stressor.  As the Board is unable to confirm the stressor as there is no credible supporting evidence that the stressor occurred, the Board finds any diagnosis of PTSD to lack probative weight because they were based upon unconfirmed stressors.  Furthermore, positive screens of PTSD do not amount to an official DSM-IV diagnosis of PTSD.  

The Board finds that the probative evidence of record as to whether or not the Veteran has a diagnosis of PTSD is the 2014 VA examiner's finding and opinion.  Although the examiner accepted the Veteran's claimed stressor, such stressor did not amount to a PTSD diagnosis.  This examiner reviewed the Veteran's history, performed an evaluation, and found that he did not have PTSD.

The Board concludes that no further efforts to attempt verification through official sources would be fruitful.  Also, as noted, the Veteran's own statements are not sufficient to verify a non-combat stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Veteran was given ample opportunity to provide additional supporting evidence and has not done so.  

Thus, the record does not contain a PTSD diagnosis that is based upon consideration of a corroborated stressor, and without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.  

In sum, the evidence does not reflect that the Veteran has been diagnosed with PTSD based on his claimed stressors or based on fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD must be denied.


Acquired Psychiatric Disorders Other

As the record shows, and as indicated, the Veteran has post-service diagnoses of various forms of depression, such as MDD, unspecified depressive disorder, polysubstance abuse, and he has shown manic/psychotic symptoms.  He avers that his psychiatric disabilities are related to service.  He claims that the same stressful event alleged to have caused his PTSD also caused his other psychiatric disabilities.  

As previously explained, the service treatment records are negative for any psychiatric diagnoses or symptomatology; no evidence of a psychiatric disorder in service or psychoses within one year after separation from service is shown by the record.  

The record reflects that, in November 1999, the Veteran sought treatment for depression and it was indicated that he was taking anti-depressants.  He had never seen a counselor before for mental health issues.  The note stated that the Veteran could not identify precipitating stressors for his depression.  

In 2003, it was noted that the Veteran dealt with a history of substance abuse, to include drug abuse.  In June 2003, he complained of depression and mood swings.  A July 2004 VA treatment note indicated MDD onset in 1999.  He was also documented to have shown manic/psychotic symptoms at this time, but was not actually diagnosed with a psychotic disorder.  

A December 2004 report of contact with the SSA, in connection with his SSA disability benefits, indicates at the Veteran's [SSA] claim included depression but that he later denied that it had an impact on his ability to work on a different form.  

An April 2010 VA evaluation diagnosed Axis I, polysubstance abuse and ruled out PTSD.  As previously mentioned, the Veteran underwent a VA examination in July 2014 and was found to have unspecified depressive disorder (and no other mental health disorder was present at this time).  

The examiner provided a negative nexus opinion stating that this diagnosis was less likely as not caused by, initiated from, and/or exacerbated during his active military service and/or experiences.  He continued, "[i]n fact, his mild depression [was] more likely the result of over 30 years of chemical dependency ([e].g., cocaine, class II narcotics, alcohol, etc., abuse), and, most recently, related to his reported daily drinking . . . ."  

Unlike PTSD, to warrant service connection for a psychiatric disorder, credible supporting (or corroborating) evidence is not required; rather, credible evidence that the alleged in-service incident occurred is necessary.  

With respect to the issue of acquired psychiatric disorders other than PTSD, the Board has carefully considered all of the lay statements of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

To the extent that the Veteran is competent to so state that he has a psychiatric disability related to an event in service, the Board finds that his statements are not credible, especially because he is attempting to link his psychiatric disabilities to an uncorroborated event unsupported by the probative evidence of record.

The most probative evidence of record is the opinion of the July 2014 VA examiner who reviewed the complete evidence of record, performed an evaluation of the Veteran, and essentially concluded that the Veteran's mental health diagnosis of unspecified depressive disorder appeared to be related to post-military life stressors, but not service.  

To the extent that the examiner did not specifically state the previous diagnoses of record, to include MDD, the Board finds that the examiner considered the Veteran's entire history in his review of the Veteran and the record, and found that the unspecified depressive disorder was the current manifestation of the Veteran's depression.  

In any event, the evidence of record shows that the Veteran's MDD and polysubstance abuse is less likely than not related to any event in service, and more related to post-service experiences - consistent with the findings of the VA examiner.

The July 2014 examiner's opinion is most consistent with the VA treatment records.  Thus, this is the most probative evidence of record with respect to etiology.

Similarly, to the extent that the Veteran is also relying on the medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric disorder to service based upon evidence that the Board finds is not credible, renders the diagnosis upon which the statements were relied upon, also to be not credible.  

Specifically speaking, although the June 2010 physician provided Axis I diagnoses of PTSD and depression based upon consideration of the Veteran's claimed stressor, the Board does not find this to be credible evidence of linking depression to service.  

As the Board has found that these stressor statements are not sufficiently corroborated for PTSD, they likewise are not sufficiently credible for any other psychiatric disability.  

Thus, no probative evidence exists on this record that links any current acquired psychiatric disorder, to include MDD, unspecified depressive disorder, and polysubstance abuse to an event or incident of the Veteran's period of active service.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and MDD.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


ORDER

Service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), is denied.




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


